MEMORANDUM OPINION
 
No. 04-11-00262-CR
 
IN RE Erica D.
HAYWOOD
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Karen Angelini,
Justice
                     Phylis
J. Speedlin, Justice
                     Steven C.
Hilbig, Justice
 
Delivered and Filed:  April 20,
2011
 
PETITION FOR WRIT OF MANDAMUS
DENIED
 
            On April 6, 2011, relator filed a petition for writ of
mandamus.  The court has considered relator’s petition and is
of the opinion that relator is not entitled to the relief sought.  Accordingly,
the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a).   
                                                                                               PER
CURIAM
 
DO NOT PUBLISH
 




[1]
This proceeding arises out of Cause No. NM102293, in the 399th Judicial
District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.